DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/14/2022 has been entered.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Note that while applicant’s amendments have resolved most of the previously indicated 112(b)/clarity issues, that the independent claim 1 still has not been amended to overcome the 112(b) rejection previously indicated [e.g., claim 1 still provides for both a distal end of the probe and a distal end of the end portion].
Further note that while applicant’s remarks concerning the previously indicated drawing objection have been noted [e.g., with respect to the clarity issue(s) concerning the illustration per Fig. 4], that even in view of applicant’s remarks, Fig. 4 remains unclear.

Firstly, the reference numeral 104 was indicated by the examiner as being in reference to the temperature sensor chamber, not as the temperature airflow hole argued. Per the previous interpretation that was provided by the examiner, the airflow hole was defined by the reference numeral 114 and/or the area(s) defined by the lip 120) [e.g., refer to page 6 of the previous final office action]; [e.g., applicant’s arguments do not properly address the interpretation provided by the examiner], further noting that said interpretation is consistent with the corresponding airflow hole 58 per applicant’s Fig. 4 [e.g., at least in view of Fig. 4 and/or applicant’s remarks concerning Fig. 4, the temperature airflow hole 58 per Fig. 4 appears to be a hole with respect to a lip that extends along the edge(s) of the distal end of the probe/airfoil].
Additionally, applicant’s statement providing that there is no sloping portion depicted or described with regard to Fig. 4 is cause for further uncertainty in terms of making it clear as to what enables a turning angle of less than 90 degrees into the temperature sensor chamber [e.g., if there is no slope, then presumably the turning angle is 90 degrees, not less than 90 degrees]; [e.g., in this case, the larger arrow per Fig. 4 is also misleading, as it appears to be drawn to indicate that the airflow is following a downward sloping path, and such that the hole 58 has zero effect on the airflow].
e.g., the axis of the temperature sensor 122] in a streamwise direction (see column 4, lines 12-18); [e.g., the airflow hole central is axis is offset from the sensor central axis due to the sloped surface on the probe tip 118 via which the airflow hole/opening 114 is defined, and one can further observe that the area(s) defined by the lip 120 has/have a central axis that is offset from the sensor central axis in a streamwise direction].
Applicant’s arguments concerning the dependent claims are similarly addressed by the discussion above. See detailed rejection below.

Drawings
The drawings are objected to because:
Fig. 4 [still] fails to clearly illustrate and/or indicate the configuration of the pressure and temperature probe [e.g., it is not clear as to whether or not the airflow indicated by the larger arrow is moving along a flat surface or a sloped surface (e.g., in view of the relatively horizontal portion of the larger arrow extending downwardly prior to entering the temperature sensor chamber)]; [e.g., the temperature airflow hole 58 is not clear and/or its function with respect to the airflow is not clear]; [e.g., the airflow indicated by the larger arrow appears to just pass over the airflow hole 58 rather than entering and/or flowing through the airflow hole 58, and similarly, there is no clear indication of the airflow actually entering the airflow hole 58, thereby causing uncertainty with respect to what Fig. 4 is actually meant to convey]; [e.g., if there is no sloped surface in the embodiment per Fig. 4, then why is the larger arrow drawn/illustrated such that said larger arrow is extending downwardly prior to reaching a hole?].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim attempts to provide for both “a distal end of the probe” and “a distal end of the end portion”. The claim is rendered indefinite such that it is not clear as to whether or not one (or multiple) distinct distal end(s) is/are being referenced
[e.g., the end portion is provided as being located at a distal end of the probe, and as such, appears to be in reference to the distal end of the probe]; [e.g., it is not clear as to what distinguishes the respective distal ends (or areas) from one another].

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, the claim is not further limiting the subject matter of the claim from which it depends [e.g., the subject matter of claim 8 is identical to the subject matter per the last 4 lines of the independent claim 1].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over US 9631985 (Herman).
Regarding claims 1, 10 and 16, Herman (Figures 1-5) teaches a pressure and temperature probe (100) of a gas turbine engine (see Fig. 1 in conjunction with column 3, lines 66-67 through column 4, line 11) [e.g., aircraft engines encompassing gas turbine engines], comprising:
a base portion (106);
a body portion (102) extending from the base portion to an end portion (108, 118) located at a distal end of the probe furthest from the base portion (see Fig. 2-4), the body portion including a leading edge (110) disposed at an upstream end of the probe relative to a direction of airflow across the probe (see Fig. 4);
body portion (see Fig. 2-5 in conjunction with column 5, lines 35-37); and
a temperature airflow hole (114 and/or the area(s) defined by the lip 120) in a distal end of the end portion configured to admit an airflow into the temperature sensor chamber around the temperature sensor (see Fig. 2-5 in conjunction with column 5, lines 35-37), the temperature airflow hole configured and positioned such that the airflow admitted via the temperature airflow hole has a turning angle of less than 90 degrees into the temperature sensor chamber from the distal end of the probe (implicit) (see Fig. 2-4 in conjunction with column 4, lines 12-18)
wherein the temperature sensor extends along a sensor central axis in the temperature sensor chamber (see Fig. 2-5), and wherein the temperature airflow hole has an airflow hole central axis offset from the sensor central axis in a streamwise direction (see Fig. 2-5 in conjunction with column 4, lines 12-18) [e.g., the airflow hole central axis is offset from the sensor central axis due to the sloped surface on the probe tip 118 via which the airflow hole/opening 114 is defined, and one can further observe that the area(s) defined by the lip 120 has/have a central axis that is offset from the sensor central axis], and wherein the airflow hole central axis is disposed upstream of the sensor central axis (see Fig. 2-5 in conjunction with column 4, lines 12-18) [e.g., disposed upstream with respect to the direction of airflow (e.g., airflow reaches the centermost portion(s) of the airflow hole/area(s) defined by the lip 120 before said airflow reaches the temperature sensor)].
Herman fails to explicitly teach an airfoil portion, or in other words, Herman fails to teach wherein the aforementioned body portion per the primary embodiments is defined by an airfoil shape [e.g., the body portion 102 per Herman, at least per the illustrated (or preferred) embodiments, is not clearly provided as an airfoil shape (although the embodiment per Fig. 4 is, at least arguably, generally airfoil-shaped)].
However, Herman expressly discloses that the probe body (102) may be any suitable shape, including but not limited to, an airfoil shape (see column 3, lines 49-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the body portion 102 per Herman is configured as an airfoil shape [e.g., as an obvious alternative to the shape(s) per the embodiments illustrated], and similarly, one of ordinary skill in the art would have recognized the provision of having the body portion 102 configured as an airfoil shape as being a mere matter of routine design choice in view of the teachings per Herman (see Fig. 1-4 in conjunction with column 3, lines 49-60).
Further note that while Herman does not explicitly state that the temperature airflow hole has a turning angle of less than 90 degrees into the temperature sensor chamber from the distal end of the end portion, that the aforementioned turning angle is at least implicitly taught, since Herman expressly e.g., as opposed to being 90 degrees if the surface was not sloped] (see Fig. 2-4 in conjunction with column 4, lines 12-18) [e.g., compare applicant’s Fig. 3-5 to Fig. 4 or Herman, noting the same (or substantially similar) angle via which airflow enters the respective temperature sensor chamber, said angle being less than 90 degrees due to the sloped surface(s) defined at the respective end portion(s)].
(regarding only claims 10 and 16) Herman (Figure 1) teaches a casing having a casing inner wall thereby defining an inlet flowpath (see Fig. 1) [e.g., the structure per Fig. 1 via which the probe 100 is mounted defining the casing], and wherein the temperature probe is extending inwardly from the casing inner wall toward an engine central longitudinal axis [e.g., the axis defined through the center of the casing per Fig. 1] (see Fig. 1).
(regarding only claim 16) Herman (Figure 1) teaches (at least implicitly) a fan driven by a turbine of a gas turbine engine, and an inlet disposed upstream of the fan (see Fig. 1 in conjunction with column 3, lines 66-67 through column 4, line 11) [e.g., aircraft engines encompassing gas turbine engines]; [e.g., observe the fan illustrated downstream from the probe 100 per Fig. 1].
Regarding claims 3 and 8, Herman teaches the invention as claimed and as discussed above. Herman (Figures 1-5) further teaches (at least implicitly) see Fig. 2-5), wherein the temperature airflow hole has an airflow hole central axis offset from the sensor central axis in a streamwise direction (see Fig. 2-5 in conjunction with column 4, lines 12-18) [e.g., the airflow hole central axis is offset from the sensor central axis due to the sloped surface on the probe tip 118 via which the airflow hole/opening 114 is defined, and one can further observe that the area(s) defined by the lip 120 has/have a central axis that is offset from the sensor central axis], and wherein the airflow hole central axis is disposed upstream of the sensor central axis (see Fig. 2-5 in conjunction with column 4, lines 12-18) [e.g., disposed upstream with respect to the direction of airflow (e.g., airflow reaches the centermost portion(s) of the airflow hole/area(s) defined by the lip 120 before said airflow reaches the temperature sensor)]. Also refer to discussion per claim 1.
Regarding claims 5, 13 and 19, Herman teaches the invention as claimed and as discussed above. Herman (Figures 1-5) further teaches wherein the end portion includes:
a first end portion surface [e.g., the surface(s) of end portion 118 at (or proximate to) the distal leading edge portion 110]; and
a second end portion surface [e.g., the surface(s) of end portion 118 at (or proximate to) the distal trailing edge portion 112 and/or the lip 120 and/or the temperature airflow hole/opening 114] sloped toward the base portion relative to the first end portion surface with increasing distance from the leading edge (see Fig. 2-4 in conjunction with column 4, lines 12-18);
see Fig. 2-4 in conjunction with column 4, lines 12-18).
Regarding claims 6 and 14, Herman teaches the invention as claimed and as discussed above. Herman (Figures 1-5) further teaches (at least implicitly) wherein the slope is at least one of a constant angle or a varying angle (see Fig. 2-4 in conjunction with column 4, lines 12-18) [e.g., the slope appears to be of a constant angle, and is not disclosed as varying, but for the sake of argument that the slope is not constant, then the slope would be of a varying angle].
Regarding claims 4, 12 and 18, Herman teaches the invention as claimed and as discussed above. Herman fails to explicitly teach wherein the airflow hole central axis is offset from the sensor central axis by between 0.5 and 1.0 times a diameter of the temperature airflow hole.
However, Herman (Figures 1-5) teaches that the sloped surface with respect to the lip (of which collectively defines an airflow hole central axis that is offset from the sensor central axis by an unspecified amount) enables a high pressure region proximate to the inlet of the interior flow passage/chamber (104), and that the high pressure region ensures reliable flow through the interior flow passage/chamber to bathe the sensor (122) with a flow of air in a variety of operating conditions (see Fig. 2-4 in conjunction with column 4, lines 12-23).
As such, the particular offset amount is merely a result-effective variable taken into consideration for the purpose(s) of accordingly determining the degree of the high pressure region required so as to ensure reliable airflow around the see Fig. 2-4 in conjunction with column 4, lines 12-23).
Regarding claims 7, 15 and 20, Herman teaches the invention as claimed and as discussed above. Herman fails to explicitly teach wherein a slope angle of the second end portion surface relative to the first end portion surface is between 2 and 6 degrees.
However, Herman (Figures 1-5) teaches (at least implicitly) that the slope angle of the second end portion surface relative to the first end portion surface is a generally minimal degree [e.g., reasonably inferable via illustration, the slope angle from the leading edge side of the end portion 118 to the trailing edge side of the end portion 118 is clearly a minimal number of degrees], and Herman further teaches that the sloped surface enables a high pressure region proximate to the inlet of the interior flow passage/chamber (104), and that the high pressure region ensures reliable flow through the interior flow passage/chamber to bathe the sensor (122) with a flow of air in a variety of operating conditions (see Fig. 2-4 in conjunction with column 4, lines 12-23).
As such, the particular slope angle is merely a result-effective variable taken into consideration for the purpose(s) of accordingly determining the degree of the high pressure region required so as to ensure reliable airflow around the temperature sensor in variety of operating conditions for a particular system/application (see Fig. 2-4 in conjunction with column 4, lines 12-23).
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over US 9631985 (Herman) in view of US 7845222 (Goedel).
Regarding claim 9, Herman teaches the invention as claimed and as discussed above. Herman fails to expressly teach a sensor slot disposed along the airfoil/body portion to admit a second airflow to the temperature sensor chamber [e.g., in other words, Herman fails to teach wherein the probe body/airfoil portion is configured with a slot that enables airflow to enter the temperature sensor chamber from the body/airfoil portion of the probe].
However, Goedel (Figures 1, 3-6) teaches an analogous temperature sensor assembly (100) used in gas turbine engine/aircraft casings (see Fig. 1 in conjunction with column 2, lines 36-43), and wherein the corresponding assembly is configured such that the temperature sensor (136) may receive airflow from both the distal end of the probe/end portion (122) [e.g., airflow entering from an area above the sensor 136] and via a sensor slot (144) that enables a second airflow to enter the temperature sensor from the body/airfoil portion [e.g., airflow entering from an area toward the side(s) of the sensor 136] (see Fig. 1, 3-6 in conjunction with column 2, lines 51-66).
As such, one of ordinary skill would have recognized the provision of having a sensor slot disposed along the airfoil portion as a second source of airflow to the temperature sensor chamber as a routine design consideration, and similarly, in consideration that Herman and Goedel are both relevant to at least the same general field(s) of endeavor concerning gas turbine/aircraft engine temperature sensors/probes, temperature sensor/probe airflow considerations/techniques/configurations, etc., there would be no unexpected result(s)/effect(s) yielded via accordingly utilizing the aforementioned provision e.g., the aforementioned provision (or combination) equating to the combination and/or application of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747